DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21-23, 25, 27-28, 32, 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL in view of King et al [Pat. No. 9,504,860], Evans [US 2006/0010783A1], and Adam [Pat. No. 5,671,551], and as evidenced by Applicant’s Admitted Prior Art (page 1-4 of the specification).
California Almonds NPL teach a method for preserving and protecting almonds from damage caused by pests, insects, bacteria, mold, and moisture (page 3, 1st paragraph), the mold producing harmful aflatoxins (page 3, 3rd paragraph), the mold including Aspergillus spp (page 3, final paragraph), excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), covering stockpiles of almonds with tarps which contact the almonds (page 5, Managing Stockpiles), pests carrying bacteria such as Salmonella and E. coli (page 5, Managing Stockpiles), and monitoring the relative humidity of the stockpile in order to maintain an RH of 65% or less to inhibit microorganisms (page 6, Managing Moisture).
California Almonds NPL does not explicitly recite the cover being a laminate with an outer layer, polymeric barrier layer of polytetrafluoroethylene, and inner layer (claim 17, 21), the inner and/or outer layer being a knit or woven fabric of polyester, polyacrylate, polyolefin, polyurethane, polyamide, or fluoropolymer (claim 17, 21), reducing the risk of spontaneous combustion (claim 17, 21), and the cover being microporous, permeable to water vapour, and water-resistant (claim 17, 21). Also, the reduced risk of spontaneous combustion caused by hydrolytic enzyme activation, volatile gases, or pyrophoric gas (claim 32).
Evans teaches a method for preserving agricultural material (title) by covering and contacting the agricultural product (Figure 1-6, #10,12), the preservation of a food product such as grains (paragraph 00B9), the cover including a water-impermeable and vapor-permeable polymeric barrier material such as LDPE (paragraph 0045), the cover being breathable and microporous (paragraph 0045), a risk of condensation and growth of microorganisms if the cover is vapor-impermeable (paragraph 0045), the cover providing pigmented UV light protection (paragraph 0045), the use of breathable polyethylene (paragraph 0023), and the use of laminates (paragraph 0045).
King et al teach a protective cover comprising an outer layer of knitted or woven polymer (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover materials into the method of California Almonds NPL, in view of Evans and King et al, since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 06, Managing Moisture), and the need to periodically remove the conventional cover to reduce the moisture levels (page 06); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since breathable covers commonly included an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41) as shown by King et al; since a breathable cover would have eliminated the need for periodically opening the tarps of California Almonds NPL, since removing the cover of California Almonds NPL was a labor and time intensive act for operators, since the substitution of one known element (ie a breathable cover) for another (ie a conventional cover) would have yielded predictable results to one of ordinary skill in the art, and since the use of a breathable, microporous cover in the method of California Almonds NPL would have provided an efficient and effective means for preserving the almonds while still preventing excess moisture from accumulating beneath the cover and causing the growth of harmful molds and bacteria. 
Adam teaches a method for storing hay (title) by placing a breathable cover over the hay (Figure 2, #10), the danger of spontaneous combustion due excess moisture in the hay (column 1, lines 29-45), the cover formed from water repellant material to prevent ingress of moisture such as rain (column 2, lines 26-36), the use of low density woven polyethylene material (column 2, line 40), and vents which helped prevent excess moisture under the cover (Figure 1, #50, 52).
It further would have been obvious to one of ordinary skill in the art that the microporous cover of the combination of California Almonds NPL, in view of Evans et al, King et al, and Adam, would have also provided a reduced risk of spontaneous combustion due to hydrolytic enzyme activation, volatile gases, or pyrophoric gas since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already included outdoor storage of covered food products which were susceptible to excess moisture, since outdoor covered food materials were commonly known to be susceptible to spontaneous combustion caused by excess moisture (column  1, lines 29-45) as shown by Adam, since spontaneous combustion of stored products was conventionally attributed to hydrolytic enzyme activation, volatile gases, or pyrophoric gas caused by excess moisture (page 4 of the specification) as evidenced by Applicant’s Admitted Prior Art, since the microporous and breathable covers of Evans et al and King et al would have enabled excess moisture under the cover of California Almonds NPL to be efficiently removed from the covered almonds, and since this removal of moisture would have reduced the risk of spontaneous combustion of the covered food.
In conclusion, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over California Almonds NPL, in view of Evans, Adam, and King et al, as applied above, and further in view of Hochrein et al [US 2008/0011034A1].
California Almonds NPL, Evans, Adam, and King et al teach the above mentioned concepts. California Almonds NPL do not explicitly recite the cover having a breathability of 0-13 m2Pa/W and/or hydrostatic resistance of 100-275 kPa (claim 36). Hochrein et al teach a breathable laminate cover comprising a porous layer between woven fabric and knitted fabric (Figure 2; paragraph 0039), the porous material being polytetrafluoroethylene (paragraph 0049), a breathability value of 2-10 m2Pa/W (paragraph 0037), and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed properties into the invention of California Almonds NPL, in view of Evans, Adam, King et al, and Hochrein et al, since all are directed to methods of covering and/or protecting outdoor materials, since outdoor covers commonly used a layer of PTFE as shown by King et al, since breathable outdoor covers commonly provided a breathability value of 2-10 m2Pa/W (paragraph 0037) and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al, since the claimed levels of breathability and hydrostatic resistance would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and amount of food, the initial moisture content of the food, the surrounding atmospheric conditions, and/or the desired level of moisture to be maintained in the covered food; and since a cover with the claimed values would have further ensured that the covered material of California Almonds NPL did not have an elevated moisture level during storage.

Response to Arguments
Applicant's arguments filed 4/8/22 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
It would have been obvious to one of ordinary skill in the art to incorporate the claimed cover materials into the method of California Almonds NPL, in view of Evans and King et al, since all are directed to methods of using covers/tarps to protect outdoor materials, since California Almonds NPL already used a tarp to cover the stockpile but simply did not provide any details about its construction, since California Almonds NPL also taught excess moisture being the most significant factor in mold growth (page 4, 1st paragraph), monitoring the relative humidity of the stockpile in order to maintain an rH of 65% or less (page 06, Managing Moisture), and the need to periodically remove the conventional cover to reduce the moisture levels (page 06); since stockpiled food materials were commonly preserved by a breathable and microporous cover including a water-impermeable and vapor-permeable polymeric barrier material (paragraph 0045) as shown by Evans; since breathable covers commonly included an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41) as shown by King et al; since a breathable cover would have eliminated the need for periodically opening the tarps of California Almonds NPL, since removing the cover of California Almonds NPL was a labor and time intensive act for operators, since the substitution of one known element (ie a breathable cover) for another (ie a conventional cover) would have yielded predictable results to one of ordinary skill in the art, and since the use of a breathable microporous cover in the method of California Almonds NPL would have provided an efficient and effective means for preserving the almonds while still preventing excess moisture from accumulating beneath the cover and causing the growth of harmful molds, fungus, and bacteria. 
In response to applicant's argument that King et al is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the problem to be solved is the accumulation of moisture under an outdoor cover. King et al teach a protective cover comprising an outer layer of knitted or woven nylon or polyamide (Figure 1, #12; column 2, lines 1-6), an inner layer of woven or knit polyester (Figure 1, #16; column 2, lines 7-11), a middle layer of PTFE (Figure 1, #14; column 3, lines 10-25), the cover being waterproof, breathable, and permeable to water vapor to remove moisture from the covered object and prevent condensation under the cover (column 1, lines 31-45; column 3, lines 26-41). Clearly, King et al was pertinent to the problem.
Applicant appears to argue that the cover of King et al would provide too much drying of food. However, one of ordinary skill in the art would certainly be capable of constructing a cover with an appropriate degree of breathability based upon the teachings and suggestions of the references, as set forth above.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed properties into the invention of California Almonds NPL, in view of Evans, Adam, King et al, and Hochrein et al, since all are directed to methods of covering and/or protecting outdoor materials, since outdoor covers commonly used a layer of PTFE as shown by King et al, since breathable outdoor covers commonly provided a breathability value of 2-10 m2Pa/W (paragraph 0037) and a water entry pressure greater than 50 kPa and as high as 1 MPa (paragraph 0037) as shown by Hochrein et al, since the claimed levels of breathability and hydrostatic resistance would have been used during the course of normal experimentation and optimization procedures due to factors such as the type and amount of food, the initial moisture content of the food, the surrounding atmospheric conditions, and/or the desired level of moisture to be maintained in the covered food; and since a cover with the claimed values would have further ensured that the covered material of California Almonds NPL did not have an elevated moisture level during storage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792